Citation Nr: 1106295	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from August 21, 2000, 
through June 26, 2006, and in excess of 70 percent from June 27, 
2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his niece




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1971.  His service included a tour of duty in Vietnam and his 
awarded decorations include the Combat Infantryman Badge, Purple 
Heart with 2 Oak Leaf Cluster, Silver Star, and Bronze Star Medal 
with V Device.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that granted service connection for PTSD and assigned a 30 
percent rating, effective July 7, 2003.  See Percy v. Shinseki, 
23 Vet. App. 37 (2009) (holding that Congress did not intend for 
an untimely substantive appeal to foreclose the Board's exercise 
of jurisdiction over a claim when the Veteran failed to file a 
substantive appeal within 60 days after the issuance of an 
statement of the case because 38 U.S.C.A. § 7105(d)(3) uses the 
word "may" instead of "shall").  In a subsequent rating decision 
in May 2005, the RO increased the Veteran's PTSD rating to 50 
percent, effective August 21, 2000.  

In October 2010, the Veteran testified before the undersigned at 
a Board hearing in Washington, DC.  A transcript of that hearing 
is of record.  The Veteran had previously testified at a Board 
hearing in March 2010 regarding issues that included entitlement 
to an increased initial rating for PTSD, but was informed by RO 
letter dated in June 2010 that VA had not been able to record and 
produce a written transcript of the March 2010 hearing 
proceeding.  Accordingly, the RO offered the Veteran another 
opportunity to testify at a Board hearing, which he attended in 
October 2010.  At this hearing the Veteran withdrew issues of 
entitlement to service connection for dental treatment purposes 
for loss of teeth and/or periodontal disease due to combat wounds 
or trauma, and entitlement to a rating in excess of 10 percent 
for residuals of rhinoplasty with right central deviation and 
nasal congestion.  Thus, these issues are no longer on appeal.  
See 38 C.F.R. § 20.204.  Also at this hearing the Veteran and his 
representative raised the issue of entitlement to service 
connection for erectile dysfunction, claimed as secondary to 
service-connected PTSD.  As this issue has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  For the period from August 21, 2000, through June 26, 2006, 
the Veteran's service-connected PTSD more closely approximates 
occupational and social impairment with deficiencies in most 
areas, but without total occupational and social impairment.

2.  For the period from June 27, 2006, the Veteran's PTSD has 
been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an evaluation of 70 percent, but no higher, for 
service-connected PTSD from August 21, 2000, through June 26, 
2006, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  For the period from June 27, 2006, the criteria for a 100 
percent initial disability rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, 
since the appellate issue (entitlement to assignment of higher 
initial ratings) is a downstream issue from that of service 
connection (for which a March 2002 VCAA letter was duly sent 
followed by a VCAA letter in July 2003), another VCAA notice is 
not required.  VAOPGCPREC 8-2003.  Moreover, the appellant was 
issued a duty to assist letter with respect to his claim for an 
increased initial rating for PTSD in July 2007.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In the instant case, the appellant was provided with the 
disability rating and effective date elements in the July 2007 
letter.

The Board finds that all necessary assistance has been provided 
to the appellant. The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim for higher initial ratings 
for service-connected PTSD.  This includes obtaining identified 
medical evidence and affording the appellant VA examinations.  
With respect to medical evidence, the RO has requested and 
obtained pertinent VA outpatient records.  Regarding private 
medical records, no such records have been identified.  Regarding 
VA examinations, when VA undertakes to provide a VA examination, 
it must ensure that the examination is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the June 2006 QTC PTSD examination report on file, along with 
treatment records, contains sufficient findings with which to 
properly evaluate the appellant's service-connected PTSD and is 
thus deemed adequate for rating purposes.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
appellant failed to report to another scheduled QTC psychiatric 
examination in August 2007.  In this regard, the appellant's 
spouse wrote to VA upon receiving notice of the examination 
questioning the necessity of having the appellant undergo another 
psychiatric examination.  She pointed out that the June 2006 QTC 
examiner had recently submitted a letter to VA, in April 2007, 
discussing the present severity of the appellant's PTSD.  The 
Board finds that the June 2006 QTC examination report currently 
on file, along with the April 2007 follow up report and VA 
treatment records, is adequate evidence with which to properly 
evaluate the appellant's PTSD.  Also, as explained in the 
introduction above, the appellant attended a Board hearing in 
October 2010.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In November 1972, the Veteran underwent a VA neuropsychiatric 
examination and was assessed as having post concussion syndrome 
with cephalgia unchanged since last examination.

In August 2000, the Veteran filed an informal claim of 
entitlement to service connection for PTSD.

In August 2002, the RO denied the Veteran's claim of entitlement 
to service connection for PTSD.

A VA psychiatric evaluation report in April 2003 shows that the 
Veteran had presented for assistance for PTSD for the first time.  
The report notes that the Veteran had been married five times and 
was a decorated Airborne Vietnam Veteran.  It also notes that the 
Veteran had not met with psychiatry before, had never taken 
psychiatric medication, and had never been an inpatient for 
psychiatry.  He reported to the examiner distressing flashbacks 
and memories often since the Gulf War, of fellow servicemen whom 
he named getting their body parts blown off, or targeting bombs 
and killing people.  The Veteran reported that he avoided meeting 
with other Veterans, but had a military buddy with whom he 
confided.  He said he was married a lot more than he should have 
and did so "to feel good after Vietnam".  He further reported 
difficulty getting to sleep and being more irritable with his 
wife, including yelling at her in frustration.  The examiner 
noted that the Veteran startled when she went to greet him in the 
waiting room.  He had a noted medical history of gastrointestinal 
problems and facial surgery after a mine blew up in service.  He 
was noted to have worked in oil and gas for 24 years and his 
present occupation was that of a purchasing managing for a 
company which involved purchasing all the material for well 
drilling.  The report also notes that the Veteran had been 
married to his present wife for approximately one year and had 
four sons ranging in age from 28 to 18.  On examination the 
Veteran was oriented times four, casually, but neatly dressed, 
anxious, crying when talking about buddy's injuries and death.  
He was logical and, at times, anxious and tangential.  He 
admitted to hearing the noise "shhhh" recently.  He denied 
visual hallucinations, but admitted to unusual feelings on his 
skin at times.  He denied ideas of reference or thought control 
and he denied paranoia.  He further denied suicidal or homicidal 
ideation.  He was assessed as having a recent onset of delayed 
PTSD due to Gulf War news consumption.  He was further noted to 
see himself as too strong to have this happen to him, and didn't 
think men should cry.  In addition, he was noted to be sleeping 
poorly and hitting his wife while thrashing in his sleep.  He was 
diagnosed as having PTSD delayed severe, and was assigned a 
global assessment of functioning (GAF) score of 50.  The Veteran 
declined medication (SSRIS) except for sleeping pills.  A 
subsequent VA psychiatric record in April 2003 shows that the 
Veteran was willing to try a psychotropic and had been prescribed 
zyprexa, 2.5 mg qhs and 1 repeat, and 1 po in daytime for severe 
anxiety.  The Veteran was noted to question why these PTSD 
symptoms were occurring now, and was observed as being anxious 
and cooperative. 

An even later VA psychiatric note in April 2003 shows that the 
Veteran had a nervous affect and denied suicidal or homicidal 
ideation.  He was noted to be wearing sunglasses that he refused 
to take off because he didn't want anyone to see his eyes.  He 
appeared paranoid and was seeing flashbacks.  He declined 
medication, opting for "talk therapy" only.

A May 2003 VA psychological note shows that the Veteran had never 
sought treatment and had been able to contain problematic 
memories by working and raising three sons as a single parent.  
He was noted to have been plagued by intrusive recollections and 
flashbacks since the developments in Iraq.  He appeared anxious 
and was scheduled to meet weekly to continue psychotherapy.  A 
subsequent VA psychological note in May 2003 notes that the 
Veteran continued to have recurrent nightmares about events in 
Vietnam and sleep disturbances.  In addition, he had intrusive 
recollections, irritability and hypervigilance.  His symptoms 
were noted to be unabated despite taking medication.  Record show 
that the Veteran attended psychotherapy sessions in June 2003.

At a VA psychological examination in July 2003, the Veteran 
reported that he had been in frequent and often heavy combat and 
had killed and wounded enemy combatants.  He also reported 
witnessing the death of an officer he admired during a firefight 
that wounded him as well.  He said there were other traumatic 
events, but he declined to discuss them.  He said he recently 
left employment from a drilling company after his boss was let go 
which angered him.  He was presently working part-time as a 
contractor in oil and gas.  He reported having a good 
relationship with his present wife of one year, and said he had 
been married five times.  He also reported having four sons, 
three of whom he raised by himself and who were all doing well.  
He said he had few close friends and did not belong to any 
organizations.  He reported that his symptoms had worsened since 
the war in Iraq began and that prior to this time his symptoms 
consisted of combat nightmares and sleep disturbances.  He said 
that his present symptoms include flashbacks, difficulty being in 
a crowd, and being easily startled.  He also reported that when 
recalling traumatic experiences, he becomes anxious, tearful and 
angry.  He talked about having increased difficulty pushing 
memories of Vietnam out of his consciousness ever since the war 
in Iraq.  On examination the Veteran was neat and casually 
dressed and appeared younger than his stated age.  He thought 
process was generally coherent, relevant, and goal directed.  His 
thought content was primarily focused on the war and its impact 
on his life.  He was guarded and uncomfortable talking about his 
trauma as well as tearful and anxious.  His mood appeared 
dysthymic.  There was no evidence of frank psychosis, and 
suicidal or homicidal ideation was denied.  He was given an 
impression of PTSD, delayed, combat related, and was assigned a 
GAF score of 58.  The examiner reported that the symptoms the 
Veteran experienced that day, to include difficulty with anger, 
social isolation, anxiety, and intrusive symptoms, have 
interfered with his employment, his personal relationships, and 
his recreation.  

A VA social work service note in June 2005 states that the 
Veteran had PTSD with nightmares and flashbacks.  This note shows 
the Veteran's  preference for individual therapy rather than 
group therapy because the Veteran did not like scaring people 
with what he did.  He said the medication he was taking for sleep 
helped him sleep longer, but did not stop the dreams.  He said he 
used to be able to suppress the flashbacks when he was younger, 
but that it was harder to do that now that he was older.  

At a QTC examination in June 2006, the Veteran reported that his 
mental symptoms began 35 years earlier and he had trouble 
sleeping for 35 years, to include nightmares.  Presently, the 
Veteran reported nightmares, startling easily at the sound of 
loud noises, being very anxious, tearful and angry.  He also 
reported intrusive recollections/flashbacks, irritability and 
hypervigilance.  He described his symptoms as occurring 
constantly.  He said he had the ability to function routinely and 
take care of his daily hygiene, but had to fight through each and 
every day since returning from Vietnam.  He was noted to be 
continuing to take medication and attend therapy for his 
symptoms.  He was also noted to have few friends, avoided 
interaction with veterans, had difficulty being in a crowd, and 
did not belong to any organizations.  He was currently employed 
as a buyer for an oil company and had held the position for two 
months, but had a poor relationship with his supervisor and had 
lost time from work on countless occasions because of fighting, 
anger and PTSD.  

On examination the Veteran's orientation was within normal 
limits.  His appearance and hygiene were appropriate.  His 
behavior was grossly inappropriate with examples of becoming 
extremely agitated.  His affect and mood were abnormal with 
findings of being very angry.  Speech, communication and 
concentration were within normal limits.  Panic attacks were 
absent.  Hallucinations were not present and obsessional rituals 
were absent.  There were signs of suspiciousness.  Thought 
processes were appropriate and judgment was not impaired.  
Abstract thinking was normal.  Memory was within normal limits.  
Suicidal and homicidal ideation were absent.  The examiner stated 
there were behavioral, cognitive, social, affective or somatic 
symptoms attributed to the Veteran's PTSD and were described as 
his inability to get along with anyone.  Other findings included 
intrusive thoughts, flashbacks, increased startle, relives, 
survivor guilt and hypervigilance.  The Veteran was diagnosed as 
having PTSD and assigned a GAF score of 40.  The examiner opined 
that intermittently the Veteran was unable to perform activities 
of daily living because of his PTSD, although he could provide 
self care.  He said that the Veteran was unable to establish and 
maintain effective work/school and social relationships because 
of the anger and PTSD and had difficulty maintaining effective 
family role functioning because of PTSD.  He also said the 
Veteran had constant interference with physical health because of 
multiple injuries sustained in Vietnam.  He added the Veteran had 
no difficulty understanding commands and posed no threat or 
persistent danger or injury to self or others.  He described the 
Veteran's prognosis as "very poor".  

A July 2006 VA mental health record notes that the Veteran was 
not doing too well.  He had recently undergone some surgeries 
that were not as helpful as he wished and he was not sleeping 
well.  He reported having a physical altercation with someone at 
work who provoked him, but he did not expect any legal 
repercussions.  An October 2006 note shows that the Veteran had a 
depressed mood and further notes that his father had recently 
passed away.  It also shows that the Veteran denied suicidal or 
homicidal ideation, his speech was coherent and goal directed, 
and his thoughts were organized.  There was no psychosis noted.  

In a February 2007 rating decision, the RO increased the 
Veteran's PTSD to 70 percent disabling, effective June 27, 2006.

In April 2007, the June 2006 QTC examiner submitted a "To Whom 
It May Concern" letter to VA.  In this letter the examiner 
explained that he diagnosed the Veteran as having chronic and 
severe PTSD stemming from his tour in Vietnam.  He said the 
Veteran's reported symptoms included flashbacks, nightmares, 
intrusive thoughts, frequent recollections, survivor guilt, 
paranoia, hypervigilance and panic attacks.  He went on to state 
that the Veteran averaged four to five panic attacks per week 
lasting up to 30 minutes.  He said that during such attacks the 
Veteran's heart raced, he was unable to breathe, sweated 
profusely and had to flee to his home.  He said the Veteran made 
an extensive effort to dissociate himself from his war trauma by 
changing his name from "George" to "G.E." Scott, but was 
unable to do so.  He opined that the Veteran was essentially 
unemployable due to his PTSD and panic attacks and should receive 
"100% service-connected disability for both his physical any 
[sic] psychological trauma".  

In July 2007, the Veteran's spouse submitted a statement 
asserting that she has seen the Veteran's mental health 
deteriorate over the last six years due to increased severity of 
his PTSD.  She said he has become reclusive in his thought 
process and is no longer able to handle crowds or social 
situations.  She said on one occasion the Veteran became violent 
in a mall when he confronted two Vietnamese men speaking their 
native language.  She also said the Veteran had been visited by 
police for road rage and had been convicted of assault and 
battery.  She added that the Veteran recently had a flashback to 
Vietnam when coming across a car accident with dead bodies.  She 
said his panic attacks and temper have gotten so bad that the 
Veteran can no longer maintain stable employment.  

During a VA mental health initial evaluation in November 2007, 
the Veteran reported that he tended to be irritable and avoided 
connection with his wife and was easily angered.  He expressed 
concern that he could be "working on another divorce".  He said 
he had friends he stayed in contact with and spent as much time 
as possible with his horses.  He said he considers his work with 
horses to be his only comfortable place in the world where he can 
have some peace of mind.  On examination the Veteran was noted to 
be angry and agitated.  He was casually dressed and groomed.  He 
was fully oriented and his speech was agitated and pressured.  He 
reported that his mood was increasingly discouraged and bitter 
and depressed.  His affect was angry.  He had no reported 
difficulties with memory and no suicidal ideation.  He was 
diagnosed as having PTSD and assigned a GAF score of 50.

In a rating decision in May 2008, the RO granted the Veteran a 
total rating based on individual unemployability due to service-
connected disabilities, effective in September 2007.

The Veteran testified before the Board in October 2010 that he 
was presently receiving individual PTSD therapy with VA on a 
biweekly basis.  He said he had two close friends, one of whom 
was his cousin.  He explained that he changed his name from 
"George" to "G.E." to honor a fellow serviceman named George 
who was one of his best friends and who had been killed in a 
firefight in Cambodia.  He asserted that he suffered from panic 
attacks at least four to five times a week, essentially whenever 
he had to go out in public.  He said he keeps a loaded gun under 
his mattress.  He reported daily recollections and thoughts of 
Vietnam.  He also reported taking two to three baths a day to 
wash the feeling of body parts off of him.  The Veteran's niece 
testified that the Veteran had a strong, emotional attachment to 
their immediate family, but she wanted to emphasize that he did 
not get along with most people.  

III.  Analysis

Pertinent Criteria

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case as is this case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010)), a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  The evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic 
code.  Id. at 443.

Rather, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an occupational 
or social impairment equivalent to what would be caused by the 
symptoms listed in a particular diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of mental 
health-illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  According to the DSM-IV, a GAF score between 31 and 
40 is reflective of some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work); a GAF between 41 and 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment of social, occupational, 
or school functioning (no friends, unable to keep a job); a GAF 
between 51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers; a GAF between 61 and 70 is indicative of some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

Initial Rating in Excess of 50 Percent from August 21, 2000, 
through June 26, 2006

The Board finds that the Veteran's PTSD disability more closely 
approximates the criteria for a 70 percent rating from the date 
of his August 21, 2000, claim through June 26, 2006.  The 
predominant symptoms of the Veteran's PTSD as shown by the 
pertinent evidence of record, i.e., an April 2003 VA psychiatric 
evaluation report, a July 2003 VA psychological evaluation 
report, and VA psychotherapy and mental health records, include 
intrusive recollections and flashbacks of Vietnam, startle 
response, sleep problems, irritability, anxiety, social isolation 
and hypervigilance.

In specific regard to the rating criteria for a 70 percent 
rating, while there is no evidence of speech intermittently 
illogical, neglect of personal appearance and hygiene, the 
Veteran has been found to be unable to establish and maintain 
effective relationships.  More specifically, the evidence shows 
that the Veteran has been married five times.  He reported at the 
April 2003 VA psychiatric evaluation that he was married a lot 
more than he should have and did so "to feel good after 
Vietnam".  According to a VA psychological evaluation report in 
July 2003, the Veteran had few close friends and did not belong 
to any organizations.  In addition, the Veteran has impaired 
impulse control in the sense that he angers easily and is 
irritable.  A May 2003 VA psychological note shows that the 
Veteran was irritable, and a VA psychological examiner in July 
2003 opined that the Veteran's symptoms, to include his 
difficulty with anger, had interfered with his employment, 
personal relationships and recreation.  This evidence also 
satisfies the criterion involving the Veteran's inability to 
adapt to stressful circumstances, including work or a work like 
setting.  Indeed, the Veteran reported at the July 2003 VA 
psychological evaluation that he had recently left employment 
from a drilling company after his boss was let go which angered 
him.  He added that he was currently working part time.  

Additional symptoms that had interfered with the Veteran's 
employment, personal relationships, and recreation, per the July 
2003 VA psychological report include the Veteran's social 
isolation, anxiety and intrusive symptoms.  

Further evidence of the Veteran's occupational and social 
impairment with deficiencies in most areas include his assigned 
GAF scores of 50 and 58 which reflect serious to moderate 
impairment of social, occupational or school functioning.  
Examples of serious impairment are no friends and an inability to 
keep a job.  Examples of moderate impairment are few friends and 
conflicts with peers or coworkers.  

For the foregoing reasons, and by resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the evidence 
supports an increased rating, to 70 percent, for the Veteran's 
service-connected PTSD from August 21, 2000 to June 26, 2006.  38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  That is, the 
evidence shows occupational and social impairment with 
deficiencies in most areas of the Veteran's life.  Id.

Consideration of a total, 100 percent, schedular rating for the 
Veteran's PTSD has been considered from the date of the grant of 
service connection on August 21, 2000, through June 26, 2006.  
However, the Veteran's actual symptoms as described in the 
evidence above do not meet the criteria for a 100 percent rating.  
That is, the evidence does not show that the Veteran has any of 
the symptoms listed under the criteria for a 100 percent rating 
for total occupational and social impairment. Specifically, the 
evidence consistently shows that the Veteran does not have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior or 
persistent danger of hurting self or others.  Moreover, there is 
no indication for this period of his being intermittently unable 
to perform activities of daily living (including maintaining 
personal hygiene), or disoriented to time or place.  In short, 
the evidence does not more closely approximate the criteria for a 
100 percent rating for the period from August 21, 2000, through 
June 26, 2006.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess of 70 percent.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The VA Schedule for Disability Ratings will apply unless there 
are exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
mental disability is inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for a mental 
disability shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating of 70 percent.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Rating in Excess of 70 Percent for PTSD from June 27, 2006

The Veteran's PTSD symptoms are shown to have worsened as of the 
June 27, 2006, VA examination.  At this examination the examiner 
found that the Veteran's behavior was" grossly inappropriate" 
with examples of becoming extremely agitated.  This finding 
clearly satisfy the first criterion under Code 9411 for a 100 
percent rating, i.e. grossly inappropriate behavior.  In further 
regard to this criterion, the examiner noted that the Veteran's 
affect and mood were abnormal with findings of being very angry.  
He went on to state that there were cognitive, social, affective 
or somatic symptoms attributed to PTSD and were described as the 
Veteran's inability to get along with anyone.  This is further 
bolstered by the October 2010 Board testimony wherein it was 
emphasized by the Veteran, his representative and the Veteran's 
niece that the Veteran was unable to get along with most people.  

Moreover, the June 2006 examiner also opined that intermittently 
the Veteran was unable to perform activities of daily living 
because of his PTSD, although he could provide self care.  Thus, 
this partially satisfies the criterion of a 100 percent rating 
requiring intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).

Regarding additional criteria listed for a 100 percent rating, 
the Veteran did not show signs of psychotic behavior, though 
there were signs of suspiciousness at the June 2006 QTC 
examination, and suicidal or homicidal ideation was absent.  
Moreover, the Veteran's thought process and judgment were 
unimpaired.  Thus, all of the enumerated symptoms recited for a 
higher 100 percent rating are not shown.  Nonetheless, the Board 
finds that the medical evidence establishes that the Veteran's 
PTSD symptomatology as of June 27, 2006, more closely 
approximates the criteria for total occupational and social 
impairment as is contemplated by a 100 percent disability.  This 
is especially so when considering the Veteran's assigned low GAF 
scores of 40 (at the June 2006 VA examination) and 50 (at a 
November 2007 VA mental health initial evaluation), which reflect 
major impairment in several areas to serious impairment of 
social, occupational or school functioning.  

Further evidence of the Veteran's deterioration in his 
interpersonal relationships is his report at a VA psychiatric 
evaluation in April 2003 that he had a good relationship with his 
wife of one year, versus his report at a November 2007 VA mental 
health evaluation that he avoided connection with his wife and 
"could be working on another divorce".  There is also the 
Veteran's spouse's July 2008 letter whereby she informed VA that 
the April 2007 QTC examiner's letter was evidence of the 
Veteran's worsening PTSD.  

In specific regard to occupational impairment, the June 2006 VA 
examiner opined that the Veteran was unable to establish and 
maintain effective work/school relationships because of anger and 
PTSD.  He further reported in his April 2007 letter that the 
Veteran was essentially unemployable due to PTSD and panic 
attacks.  

Based on the foregoing, the Board finds that the severity of the 
Veteran's PTSD symptoms and the effect of those symptoms on his 
social and work situation justify this higher, 100 percent, 
rating for total social and occupational impairment.  See Seller 
v. Principi, 372 F.3d 1318 (Fed. Cir. 2004); Mauerhan, supra.


ORDER

An increased evaluation, to 70 percent, but no higher, for PTSD 
for the period from August 21, 2000, through June 26, 2006, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

An increased evaluation, to 100 percent, for PTSD from June 27, 
2006, is granted, subject to the criteria applicable to the 
payment of monetary benefits.



__________________________                                 
_________________________
          DAVID L. WIGHT                                              
MARK W. GREENSTREET
          Veterans Law Judge,                                                  
Veterans Law, Judge,
     Board of Veterans' Appeals                                        
Board of Veterans' Appeals



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


